Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on December 22, 2020.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 11, 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor (USPN 10023391, publication date of July 17, 2018).
Regarding Claim(s) 1, Taylor (USPN 10023391) teaches a conveyor system for bulk products such as food products, comprising a conveying element (10) with one or more contiguous conveying units (11, 12, 13), wherein each conveying unit comprises a bottom (21), a first upright side wall (22) and a second upright side wall (22) and wherein these one or more bottoms and these upright side walls form together a trough in which bulk products are movable along a main flow that extends along the trough, wherein the conveying element comprises an opening (26A, 26B, 26C) through which bulk products are able to fall from the conveying element to form a side flow of bulk products, wherein the conveyor system comprises a gate (19) for closing the opening, wherein this gate is movable between at least a closed position that almost completely closes the opening, and an open position that leaves the opening at least partially open so that bulk products are able to fall from the conveying element through the opening, wherein a said conveying unit comprises the opening and that this opening extends principally at the height of the first side wall of this conveying unit and in that the gate is movably connected to the conveying unit in such a way that the gate is slidably movable along the said opening [Col. 5:21-34].
Regarding Claim(s) 2, the conveying units are horizontal motion conveyors.
Regarding Claim(s) 3, the first side wall comprises the opening (Figures 4, 5 and 6 show the opening in the side wall).
Regarding Claim(s) 4, this first side wall comprising an upper edge at the top and that the opening forms an interruption of this upper edge (also seen in Figures 4, 5 and 6).
Regarding Claim(s) 5, the opening extends over substantially the entire height of the first side wall, and the opening thus divides this first side wall into substantially two wall sections that extend at a distance from each other along the main flow (also seen in Figures 4, 5 and 6).
Regarding Claim(s) 7, the gate can take multiple positions relative to the opening, that are located between the open position and the closed position [Col. 5:31-34].
Regarding Claim(s) 11, the gate is designed to be moved at the height of the underside of the bottom of the conveying unit, when the gate is moved from the closed position to the open position [Col. 5:15-20, "end portion 19 is nested below the base 18"].
Regarding Claim(s) 13, the conveying element comprises two or more said openings (26A, 26B, 26C), wherein these two or more openings extend at a distance from each other along the main flow (as seen in Figure 1) and wherein bulk products are able to fall through these two or more openings to form two or more side flows and in that the one or more conveying units comprise the two or more said openings.
Regarding Claim(s) 14, the conveyor system comprising a gate for each opening (see Figure 4).
Regarding Claim(s) 15, the conveyor system comprises a collecting element (62) for each opening for collecting the bulk products that pass through the opening, wherein this collecting element comprises a buffer part (surface of conveyor 62) for temporarily storing the bulk products.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Svejkovsky et al. (USPN 9630786, publication date of April 25, 2017).
Regarding Claim(s) 1, Svejkovsky et al. teaches a conveyor system (10) for bulk products such as food products, comprising a conveying element (12) with one or more contiguous conveying units (see Figure 1), wherein each conveying unit comprises a bottom, a first upright side wall and a second upright side wall (Figure 11and 12 show the conveying unit with a bottom and side walls) and wherein these one or more bottoms and these upright side walls form 
Regarding Claim(s) 2, the conveying units are horizontal.
Regarding Claim(s) 3, the conveying unit comprises the opening.
Regarding Claim(s) 4, this first side wall comprising an upper edge at the top and that the opening forms an interruption of this upper edge (see Figure 3).
Regarding Claim(s) 5, the opening extends over substantially the entire height of the first side wall, and the opening thus divides this first side wall into substantially two wall sections that extend at a distance from each other along the main flow (see Figure 3).
Regarding Claim(s) 6, the gate extends principally on the outside of the conveying element (see Figure 3).
Regarding Claim(s) 7, the gate can take multiple positions relative to the opening, that are located between the open position and the closed position (by means of gear 117).
Regarding Claim(s) 8, the dimensions of the gate substantially correspond to the corresponding dimensions of the opening and in that the gate leaves the opening almost completely open when in the open position (see Figure 3).
Regarding Claim(s) 9, the gate comprises an upper edge that is designed to be located at the top in the closed position and in use, wherein this upper edge is designed so as to be moved downward when the gate is moved from the closed position to the open position (Figure 3 shows the gate having an upper edge, which would move downward due to gear 117).
Regarding Claim(s) 10, the first side wall of the conveying unit comprises the opening, and that when viewed along a cross-section through the conveying element at this opening, this first side wall extends principally along a circular arc and in that the respective gate is movable along a circular arc in relation to this opening, wherein both of these arcs extend around almost the same center (Figure 3 shows the side wall extending in an arc and the gate movable along an arc, which extend around the same center).
Regarding Claim(s) 11, the gate is designed to be moved at the height of the underside of the bottom of the conveying unit, when the gate is moved from the closed position to the open position (the gate is at the height of the underside of the bottom of the conveying unit).
Regarding Claim(s) 12, at least part of the bottom of the conveying unit that comprises the opening, slopes towards the respective first side wall (as illustrated).
Regarding Claim(s) 13, the conveying element comprises two or more said openings (Figure 1 shows two valves 22, 24, which would imply two openings), wherein these two or more openings extend at a distance from each other along the main flow and wherein bulk products are able to fall through these two or more openings to form two or more side flows and in that the one or more conveying units comprise the two or more said openings.
Regarding Claim(s) 14, the conveyor system comprising a gate (22, 24) for each opening.
Regarding Claim(s) 15, the conveyor system comprises a collecting element (23, 25) for each opening for collecting the bulk products that pass through the opening, wherein this collecting element comprises a buffer part (surface of conveyor 23, 25) for temporarily storing the bulk products.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svejkovsky et al.
Regarding Claim(s) 16, Svejkovsky et al. teaches the limitations described above, and further teaches the conveyor system comprises a return conveying element (30), wherein this return conveying element on the one hand connects to the back side of the conveying element (19) along the main flow. Svejkovsky et al. fails to teach the return conveying element on the other hand connects to the conveying element at a position between two said openings, for bringing the bulk products at the end of the main flow to said position. However, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to connect the return conveying element to a position between the openings as engineering expedient to place material at a desired location.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 9957074, 8727104, 6378688, 6119849 each disclose a conveyor system having a gate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R HARP/Primary Examiner, Art Unit 3651